Title: To George Washington from Robert Adams, 13 October 1788
From: Adams, Robert
To: Washington, George



Sir
Galway [Ireland] Octr 13th 1788

I am dericted by Sir Edwd Newenham and Coll Wm Persse to forwd you the two Inclosd letters, with a Box of plants; which I have given Capn Dwyer of the Sarah of this port, wh I hope may goe safe.
If yr Excelency may have any Commds for this part of the Country; I shou’d feel my self highly Honour’d in Executeing them; or If yr Excellency wd wish to have any thing sent out I wd with pleasure forwd any thing you’d want as I have a Vessal on the trade to New York—any Comds you may have If you’l please to forwd them to Lynch & Stouton New York they will be forwd to me. I have the Honour to be Yr Excellencys Most Obbt humble Servt

Robt Adams


P:S. the Sarah returns to Galway.

